Citation Nr: 1510108	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome (claimed as leukemia), to include as secondary to service-connected prostate cancer or due to herbicide exposure.

2.  Entitlement to special monthly compensation based on loss of use of the right hand.  


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Claims Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran also appealed the issue of an increased evaluation for Parkinson's disease.  In June 2014, the Agency of Original Jurisdiction (AOJ) issued a rating decision awarding separate evaluations for the effects of Parkinson's disease, effectively increasing the overall evaluation from 30 percent to 70 percent, effective March 4, 2013.  This decision included a separate award for right upper extremity rigidity and stiffness associated with Parkinson's disease (previously claimed as right hand tremor).  A statement of the case was also issued in June 2014.  In July 2014, the Veteran's representative submitted a VA Form 9 with a cover letter addressing the issue of service connection for leukemia and the issue of special monthly compensation for loss of use of the right upper extremity.  In view of the contentions set forth by the Veteran's representative, the Board finds that the appellant has limited the issues on appeal to those listed on the title page.  

A review of the Veteran's Virtual VA electronic claims file reveals records that are either irrelevant or duplicative of those in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals the June 2014 rating decision and statement of the case as well as VA treatment records pertinent to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for myelodysplastic syndrome and entitlement to special monthly compensation based on loss of use of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
REMAND

The claims for service connection for myelodysplastic syndrome and special monthly compensation based on loss of use of the right hand are being remanded for additional development, to include VA medical opinions and examinations.

The Board finds that a supplemental medical opinion is needed to address the Veteran's claimed myelodysplastic syndrome.  The Veteran initially asserted that he had leukemia resulting from radiation therapy for his service-connected prostate cancer.  See March 2010 Report of General Information.  In April 2010, he submitted Internet research from www.cancer.gov regarding myelodysplastic syndromes.  He pointed out that the website indicates that radiation therapy and exposure to pesticides are risk factors for developing a myelodysplastic syndrome.  

The Veteran served in the Republic of Vietnam from August 1965 to July 1966; therefore, it is presumed that he was exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Although myelodysplastic syndrome is not on the list of diseases presumed associated with herbicide exposure, service connection may be granted on a direct basis.  See 38 C.F.R. § 3.303(d), Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A VA examination addressing the Veteran's claimed leukemia was conducted in December 2010.  The examiner indicated that the Veteran had myelodysplasia syndrome.  The examiner noted that although myelodysplasia can sometimes lead to leukemia, the Veteran did not have leukemia.  The examiner opined that it was unlikely that the Veteran's myelodysplasia syndrome was due to radiation treatments for prostate cancer because exposure was limited to the pelvic area.  The examiner did not address whether there was a nexus between the myelodysplasia syndrome and the Veteran's herbicide exposure in Vietnam.  Therefore, the Board finds that a supplemental medical opinion is needed before this matter can be resolved.  

The Board also finds that another VA examination is needed to address the Veteran's claim for special monthly compensation for loss of use of the right hand.  
For purposes of special monthly compensation, loss of use exists when no effective function remains other than that which would be equally well served by amputation below the elbow with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 (2014).  That determination depends on the actual remaining function of the hand, including the acts of grasping and manipulation.  Id.  The Veteran was most recently afforded a VA examination of his right hand in March 2013.  Although that examination provides relevant details about the condition of the Veteran's right hand, such as difficulty with writing and typing, it does not provide sufficient information for the Board to determine whether the appellant would be equally well served by amputation and the use of a prosthesis.  For this reason, a remand is necessary.  

While this case is on remand, any outstanding VA and private medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his myelodysplastic syndrome and right hand.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the December 2010 VA examination for myelodysplastic syndrome (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myelodysplastic syndrome is related to herbicide exposure during active duty service (notwithstanding the fact that it may not be a presumed association).  In rendering this opinion, the examiner should address the medical information from www.cancer.gov submitted by the Veteran in April 2010, which indicates that exposure to pesticides is a risk factor for myelodysplastic syndromes. 

4.  After obtaining any identified and outstanding records, schedule the Veteran for an appropriate VA examination to describe the remaining function of the Veteran's right hand.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The claims folder, including all Virtual VA and VBMS records, should be available to the examiner prior to the entry of any opinions.  The examiner should detail the function of the hand, to include the ability to grasp and manipulate objects, as well as strength and fine motor movements.  Findings should be sufficient to allow a rating agency to determine if there is the ability to write, pick up and use a knife and fork, and otherwise provide information concerning sensation and other functional impairment.

The examiner must provide an opinion as to whether any effective function in the Veteran's right hand remains other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance.   

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



